DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification needs to update the status of the parent application on page 1 of the specification as the parent application has since matured into a patent.  
Appropriate correction is required.

Claim Interpretation
The limitation of “mesh fine” in the claims is interpreted as meaning a mesh size of 320 mesh or higher and the limitation of “mesh coarse” is interpreted as meaning a mesh size of 70 mesh or lower.  This is based on what is recited in Table 4 of the specification.

Claim Objections
Claims 7 and 19 are objected to because of the following informalities:  The claims do not end in a period which is required.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is confusing and therefore vague and indefinite as it is unclear as to how the cementitious composition can be present in an amount of 0 wt% and as the cementitious composition is a required component it must be present in the composition.  Also, it is unclear as to how a sand aggregate can be considered to be a cementitious composition as it does not in and of itself have cementitious properties.  Clarification is requested.
In claim 7, the phrase “the rate of heating” lacks proper antecedent basis.
	In claim 20, the phrase “the rate of heating” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 106631052 A.
The reference teaches, in the abstract, a castable material comprises 5-15 wt.% brown corundum particles having particle size of 15-8 mm, 10-15 wt.% white corundum particles having particle size of 8-5 mm, 2-9 wt.% white corundum particles having particle size of 3-5 mm, 25 wt.% white corundum particles having particle size of 1-3 mm, 10 wt.% white corundum particles having particle size of 0.08-1 mm, 9-11 wt.% white corundum fine powder having particle size of 180 mesh, 1-3 wt.% white corundum fine powder having particle size of 320 mesh, 5-9 wt.% alpha -alumina fine powder having particle size of 1 µm or less, 5 wt.% sintered spinel fine powder having particle size of 300 mesh, 3 wt.% sintered spinel powder having particle size of 400 mesh, 3-5 wt.% cement, 0.5-2 wt.% steel fiber, 5-5.5 wt.% water and remaining admixture.
The instant claims are anticipated by the reference.
As for claim 1, the reference teaches cement which meets the cementitious composition.  The brown corundum particles having particle size of 15-8 mm, white corundum particles having particle size of 8-5 mm, white corundum particles having particle size of 3-5 mm, white corundum particles having particle size of 1-3 mm, and white corundum fine powder having particle size of 180 mesh meets the mesh fine aluminum oxide as corundum is a form of aluminum oxide and the recited sizes all can be considered to be mesh coarse.  The white corundum fine powder having particle size of 320 mesh and the alpha -alumina fine powder having particle size of 1 µm or less meets the mesh fine aluminum oxide.  The water meets the aqueous component.  As for the composition being a mortar, grout or adhesive, it is the position of the examiner that the composition is capable of being used as such as the components are the same. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 7 as the composition is the same it would possess the recited properties.  As stated previously:  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for 8 as the composition is the same it would be capable of being used as mortar.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 106396709 A.
The reference teaches, in example 1, a high strength refractory castable and its preparation method. The raw material and the content of the high strength refractory castable are:
5 to 8 wt% of corundum having a particle size of less than 8 mm and equal to or greater than 5 mm;
11 to 15% by weight of corundum having a particle size of less than 5 mm and equal to or greater than 3 mm;
Less than 3mm and greater than or equal to 1mm corundum 5 ~ 8 wt %;
25 to 30 wt% of corundum having a particle size of less than 1 mm and equal to or greater than 74 µm;
25 to 30 wt% of corundum having a particle size of less than 74 µm;
α-alumina powder 5 to 8 wt %;
1 to 4 wt% of aluminate cement;
Water reducing agent 0.1 to 0.2 wt %;
Water 3 to 4.5 wt %;
Silica sol 0.1 to 4%.
See also the other examples.
The instant claims are met by the reference.
As for claim 1, the aluminate cement meets the cementitious composition.  The corundum having a particle size of less than 8 mm and equal to or greater than 5 mm; corundum having a particle size of less than 5 mm and equal to or greater than 3 mm; and the corundum having a particle size of less than 3mm and greater than or equal to 1mm meets the mesh coarse aluminum oxide as corundum is a form of aluminum oxide and the recited sizes all can be considered to be mesh coarse.  The α-alumina powder meets the mesh fine aluminum oxide as the specification recites on page 2 of the machine translation that it has a particle diameter of 1 to 10 µm. The water meets the aqueous component.  As for the composition being a mortar, grout or adhesive, it is the position of the examiner that the composition is capable of being used as such as the components are the same. If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for claim 7 as the composition is the same it would possess the recited properties.  As stated previously:  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.
As for 8 as the composition is the same it would be capable of being used as mortar.  If the composition is physically the same, it must have the same properties.  It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See also MPEP 2112.01 [R-3] I and II.

Allowable Subject Matter
Claims 9-19 are allowed.

Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and provided that all 112(b) rejections are overcome.

Claim 20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most pertinent art found, fails to teach or render obvious all of the cumulative limitations as set forth in these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731  


ajg
May 2, 2022